Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 6, 7, 9, 15, and 18 are pending.  Claims 2-5, 8, 10-14, 16, and 17 have been canceled.  Note that, Applicant’s amendment and arguments filed 10/8/21 have been entered.  
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2021.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 6/8/21 have been withdrawn:
	 None.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) in view of EP 2,039,747 or EP 3,118,301; and Hutton et al (US 2003/0119689). 
Inoue et al teach a detergent composition for hard surfaces containing a monoalkyl glyceryl ether whose alkyl group has 3 to 8 carbon atoms; a glycol ether compound; an amine; a polyvalent carboxylic acid; 0.1 to 5% by mass of a surfactant; and water.  See paras. 4-11.  Suitable glycol ethers include diethylene glycol monobutyl ether, ethylene glycol monobutyl ether, propylene glycol monobutyl ether, etc., wherein the amount of monoalkyl glyceryl ether and glycol ether equal 1 to 10% by weight and 1 to 10% by weight, respectively, and the ratio of glyceryl ether to glycol ether is from 0.2 to 5.  Suitable amines include monoethanolamine, triethanolamine, etc., which is present in amounts from 1 to 6% by weight. Suitable surfactants include nonionic surfactants, anionic surfactants, etc.  Suitable nonionic surfactants include polyoxyalkylene alkyl ethers, etc.  See paras. 20-36.  Surfactants may be used in amounts from 0.1 to 5% by weight.  See para. 40.  Additionally, other components may be added to the composition including thickeners, dyes, preservatives, etc.  The composition is preferably a detergent contained in a spray container provided with a spraying means.  See paras. 51-54.  The pH of the composition is from 9.5 to 11.  See para. 43.  Additionally, Inoue et al teaches that the compositions contain water in amounts from 80 to 97% by weight, which would clearly fall within the amount of water as recited by the instant claims (See para. 44 of Inoue et al).   
Specifically, Inoue et al teach a detergent composition which is placed in a spray trigger container, said composition containing 3% of mono-normal amyl glyceryl ether, 
Inoue et al do not teach the use of a branched alkoxylated nonionic surfactant, a thickener in the specific amounts as recited by the instant claims or a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a branched alkoxylated nonionic surfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
‘747 teaches a hard surface cleaning composition and process s of treating a horizontal hard surface comprising the step of applying a liquid composition onto the hard surface using a dispersing containing wherein the composition contains a polyalkoxylate trisiloxane, etc.  See paras. 6 and 7.  The composition may contain nonionic surfactants such as alkyl ethoxylates, wherein the alkyl ethoxylates are either linear or branched and contain from 8 to 16 carbon atoms in the hydrophobic tail and from 3 to 25 ethylene oxide units, amine oxides, etc.  See para. 25.
‘301 teaches a cleaning product comprising a spray dispenser and a cleaning composition suitable for spraying and foaming.  The composition contains 2 to 15% by weight of a surfactant.  See Abstract.  Nonionic surfactants may be used in amounts from 0.1% to 10% by weight, wherein suitable nonionic surfactants include the condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide.  The alkyl chain of the aliphatic alcohol can either be straight or branched, primary or secondary, and contains from 8 to 22 carbon atoms.  Glycol ether solvents may be used 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a branched alkoxylated nonionic surfactant in composition taught by Inoue et al, with a reasonable expectation of success, because ‘747 or ‘301 teach the use of branched alkoxylated nonionic surfactants in a similar composition and further, Inoue et al teach the use of nonionic surfactants and more specifically, alkoxylated nonionic surfactants in general. 
Hutton et al teach a hard-surface cleaning composition.  See Abstract.  Thickening agents may be used in the compositions in amounts from 0.1% to 10% by weight and include carboxyvinyl polymers having a molecular weight from 500,000 to 10,000,000, xanthan gum, etc.  See paras. 62-67.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickening agent in an amount, for example of 0.1% by weight, in the composition taught by Inoue et al, with a reasonable expectation of success, because Hutton et al teach the use of thickening agents in amounts, for example, of 0.1% by weight in a similar composition and further, Inoue et al teach the use of thickening agents in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a branched alkoxylated nonionic surfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of .
Claims 1, 6, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al (6,090,771) in view of EP 2,039,747 or EP 3,118,301; and Hutton et al (US 2003/0119689).
Burt et al teach an embodiment which is a low residue ready to use aqueous hard surface cleaning and broad spectrum disinfecting composition containing 0.05 to 0.3% of a quaternary ammonium surfactant compound having germicidal properties; 0.5 to 10% of propylene glycol mono-butyl ether, 0.2 to 3% by weight of a surfactant such as an amine oxide, 0.5 to 2.5% of one or more alkanolamines, 0 to 0.5% of one or more optional constituents.  See column 11, lines 1-40.  The compositions can be desirably provided as a ready to use product in a manually operated spray dispensing container.  See column 12, line 20 to column 13, line 25.  The pH of the composition may range from 9 to 14.   See column 9, lines 60-69.  Suitable alkanolamines include ethanolamine, triethanolamine, etc.  See column 7, lines 1-35.  Suitable optional additives include pH adjusting agents, pH buffering agents, chelating agents, rheology modification agents (i.e, thickeners), further nonionic surfactant compounds, etc.  Suitable useful nonionic surfactants include alkoxylated primary and secondary alcohols, etc.  See column 10, lines 1-69.  Additionally, Burt et al exemplify compositions containing greater than 90% by weight water.  See columns 14 and 15.  

‘747, ‘301, and Hutton et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a branched alkoxylated nonionic surfactant in composition taught by Burt et al, with a reasonable expectation of success, because ‘747 or ‘301 teach the use of branched alkoxylated nonionic surfactants in a similar composition and further, Burt et al teach the use of nonionic surfactants and more specifically, alkoxylated nonionic surfactants in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickening agent in an amount, for example of 0.1% by weight, in the composition taught by Burt et al, with a reasonable expectation of success, because Hutton et al teach the use of thickening agents in amounts, for example, of 0.1% by weight in a similar composition and further, Burt et al teach the use of thickening agents in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a branched alkoxylated nonionic surfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 10, and 12-15 of copending Application No. 16/413630 in view of EP 3,118,301.  Claims 1, 2, 5-7, 10, and 12-15 of 16/413630 encompass all the material limitations of the instant claims except for the inclusion of a glycol ether solvent and a branched alkoxylated nonionic surfactant.
‘301 is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a glycol ether solvent and a branched alkoxylated nonionic surfactant in the composition claimed by 16/413630, with a reasonable expectation of success, because ‘301 teaches the use of glycol ether 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1, 2, 5-7, 10, and 12-15 of copending Application No. 16/413630 in view of EP 3,118,301 suggest a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Inoue et al or Burt et al, both in view of EP 2,039,747 or EP 3,118,301; and Hutton et al, Applicant states that while the cited references may teach various container, they fail to teach or disclose a container comprising the components recited in the present claims.  In response, note that, the Examiners asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Inoue et al or Burt et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, Inoue et al clearly teach that glycol ethers include diethylene glycol monobutyl ether, ethylene glycol monobutyl ether, propylene glycol monobutyl ether, etc., wherein the amount of monoalkyl glyceryl ether and glycol ether equal 1 to 10% by weight and 1 to 10% by weight, respectively, and the ratio of glyceryl ether to glycol ether is from 0.2 to 5; and teach the use of amines such as monoethanolamine, triethanolamine, etc., in amounts from 1 to 6% by weight; and that use of surfactants in amounts from 0.1 to 5% by weight (See para. 40 of Inoue et al).  Further, Inoue et al 
Additionally, the Examiner asserts that ‘747, ‘301, and Hutton et al are analogous prior art relative to the claimed invention and Inoue et al or Burns et al and that one of ordinary skill in the art clearly would have looked to the teachings ‘747 or ‘301; and Hutton et al to remedy the deficiencies of Inoue et al or Burns et al with respect to instant claims.  ‘747 and ‘301 are secondary references relied upon for their teaching of a branched alkoxylated nonionic surfactant and Hutton et al are relied upon for its teaching of the specific amount of thickener as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a branched alkoxylated nonionic surfactant in composition taught by Inoue et al or Burt et al, with a reasonable expectation of success, because ‘747 or ‘301 teach the use of branched alkoxylated nonionic surfactants in a similar composition and further, Inoue et al or Burt et al teach the use of nonionic surfactants and more specifically, alkoxylated nonionic surfactants in general.  Additionally, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a thickening agent in an amount, for example of 0.1% by weight, in the composition taught by Inoue et al, with a reasonable expectation of success, because Hutton et al teach the use of thickening agents in amounts, for example, of 0.1% by weight in a similar composition and further, Inoue et al teach the use of thickening agents in general.  Thus, the Examiner asserts 
Further, Applicant states that comparative data has been presented in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Examples of the instant specification provide comparative data showing the unexpected and superior shine and grease removal properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data presented in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to a surfactant system including a branched alkoxylated alcohol derived from ethyl hexanol in broad amounts, a mixture of monoethanolamine and triethanolamine in broad amounts, and any glycol ether solvent in a given amount, while the instant specification provides data with respect to only one specific embodiment which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/November 12, 2021